Townsend, J.
This court on April 14, 1950, reversed a judgment of the superior court in this case, which judgment was in favor of the employer and found the employee claimants not entitled to the benefits of unemployment compensation. Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted by the Supreme Court, and the Supreme Court upon hearing the writ did, on November 13, 1950 (207 Ga. 464), enter a judgment reversing the judgment of this court on the ground that this court should have entered an affirmance of the judgment of the superior court instead of reversing the same. Therefore, it is ordered and adjudged by this court that the judgment of this court, 81 Ga. App. 690 (59 S. E. 2d, 664), reversing the judgment of the superior court, be vacated, and the judgment of said court be and the same is hereby affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed,.


MacIntyre, P.J., and Felton, J., concur.